DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 26, 2022. Claims 16-35 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 26, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for KR10-2019-0154931 dated November 27, 2019, KR10-2019-0154929 dated November 27, 2019, and KR10-2020-0102679 dated August 14, 2020. Examiner further acknowledges priority to PCT/KR2020/017089 dated November 27, 2020. 

Double Patenting
Independent claim 16 of this application is patentably indistinct from (1) claim 19 of Application No. 17/825,700; and (2) claim 18 of Application No. 17/825,811. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claim 19 of co-pending Application No. 17/825,700; and (2) claim 18 of co-pending Application No. 17/825,811. 
Claim 19 of co-pending App. No. 17/825,700 fully encompasses all of the limitations of claim 16 of the instant application in addition to some further limitations not recited in claim 16 of the instant application. 
Claim 18 of co-pending Application No. 17/825,811 fully encompasses all of the limitations of claim 16 of the instant application in addition to some further limitations not recited in claim 16 of the instant application. 
These are TWO provisional nonstatutory double patenting rejections.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is written like a claim rather than in narrative form.  Correction is required.  See MPEP § 608.01(b).

Under MPEP 1.52(b)(6), 
the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.


The disclosure is objected to because of the following informalities: The paragraphs are not numbered in the way recited above under MPEP 1.52(b)(6).  Examiner notes that this format is useful throughout prosecution for citation purposes and for assistance during interviews and strongly recommends that applicant adopt this format for future applications. 
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: 
a.	Claim 16 recites at least one controller configured to determine. There should be a colon after “configured” and semi-colons between each of the following limitations; and
b.	Claim 16 recites the face, neck, and torso and should recite “the face, the neck, and the torso.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 16, 18, and 25-26 along with the corresponding dependent claims 17, 19-24, and 27-35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites an object and the person. It is unclear if the person is intended to be the object or if they are separate limitations. For purposes of this Action, Examiner is interpreting these limitations to mean “wherein the object is a person.” 

Claim 16 recites to control the driving module for adjusting at least one of a vertical location and a horizontal location of the monitor to be fixed to the mount using the determined posture of the person such that the vertical location of the monitor relative to the desk increases. It is unclear whether the vertical location of the monitor relative to the desk increases both with horizontal translation and vertical location or only when the vertical location is being controlled. For purposes of this Action, Examiner is interpreting this limitation to mean that the monitor location relative to the desk increases only when the vertical location changes, which is an optional limitation. 

Each of claims 16, 25, and 26 recites the face and claim 16, from which claim 25 and 26 depend, recites a person’s face. It is unclear if these limitations are intended to refer to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting these elements to be the same. Consistency of terms is required. Examiner notes that, if the terms are intended to refer to different limitations, antecedent basis would be lacking for the face in each of claims 25 and 26.

Claim 16 recites the limitation the person in multiple places.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites adjusting a tilting of the monitor such that the monitor's information display surface faces downward. The term downward is a relative term which renders the claim indefinite. The term downward is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear whether any angle less than 90 degrees would be considered downward, whether completely horizontal to the surface of the desk would be considered downward or if any variation therebetween would be considered downward. 

Claim 18 recites the limitation the monitor’s information display surface.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 23-25, 27-31, and 35 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2018/0232046 (hereinafter “Han”).

Regarding claim 16, Han discloses a monitor mounting device comprising: 
a base configured to be placed on or connect to a desk (see at least Fig. 1, element 5); 
an arm comprising a first end integrated with the base and a second end apart from the first end (see at least Fig. 1, element 2 (i.e., an arm) integrated with element 5 (i.e., a base)); 
a mount provided at the second end of the arm and configured to be fixed to a monitor for integrating the monitor to the arm (see at least Fig. 1, element 2 (i.e., the arm) and element 1 (i.e., the monitor); the monitor is mounted to the arm); 
a driving module comprising at least one motor and a driving mechanism operatively connected to the at least one motor (see at least Fig. 2, [0032], and [0038]; the controller includes the execution member which includes a motor and driving wheel (i.e., driving mechanism)); 
at least one sensor configured to detect multiple points on an object in front of the at least one sensor (see at least [0034]; the sensor may collect information about different objects in front of the sensor); 
at least one controller configured 
to determine at least one location of a person's face, a neck and a torso using a plurality of points on the person detected by the at least one sensor (see at least [0034]; the sensor may collect information about different objects in front of the sensor including the head (i.e., face), abdomen (i.e., torso), and/or other body parts (e.g., neck)), 
to determine a posture of the person based on the locations of the face, neck and torso (see at least [0034]-[0035]; based on the sensor data, the posture of the person is determined), and 
to control the driving module for adjusting at least one of a vertical location and a horizontal location of the monitor to be fixed to the mount using the determined posture of the person such that the vertical location of the monitor relative to the desk increases (see at least [0036]; the monitor is moved horizontally based on the posture of the person. Examiner notes that this limitation is being interpreted as requiring either adjusting the horizontal location or increasing the vertical location relative to the desk).
	Han does not explicitly teach that the body parts including a neck. However, it is implicit by Han disclosing an open-ended list of possible body parts; see Han at least at [0034].  One of ordinary skill in the art, before the time of filing, would have recognized that a person’s neck may be an alternative body part and implicitly included within the open-ended list of body parts disclosed by Han; see Han at least at [0034]. 

Regarding claim 23, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the arm comprises a housing that houses the at least one motor and at least part of the driving mechanism (see at least Fig. 4 and [0038]; the base 2 (i.e., arm) houses the servo motor and part of the guide rail assembly (i.e., part of the driving mechanism)).

Regarding claim 24, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the arm comprises at least part of the driving mechanism (see at least Fig. 4 and [0038]; the base 2 (i.e., arm) houses the servo motor and part of the guide rail assembly (i.e., part of the driving mechanism)).

Regarding claim 25, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the at least one controller is configured to determine the posture of the person based on a distance to the face, a distance to the neck and a distance to the torso relative to a reference point (see at least [0034]; the sensor may collect information about different objects in front of the sensor including the head (i.e., face), abdomen (i.e., torso), and/or other body parts (e.g., neck))).
Han does not explicitly teach that the body parts including a neck. However, it is implicit by Han disclosing an open-ended list of possible body parts; see Han at least at [0034].  One of ordinary skill in the art, before the time of filing, would have recognized that a person’s neck may be an alternative body part and implicitly included within the open-ended list of body parts disclosed by Han; see Han at least at [0034].

Regarding claim 27, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the at least one controller is configured to control the driving module for adjusting the at least one of the horizontal location and the vertical location of the monitor along a predetermined trajectory in a preset mode (see at least [0038]; the controller controls the driving assembly along the guide rail direction (i.e., a predetermined trajectory) based on preset thresholds (i.e., preset mode)).

Regarding claim 28, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the at least one controller is configured to control the driving module to move the monitor back and forth relative to the person in a preset mode (see at least [0037]; the monitor may be moved back and forth relative to the person based on the predetermined minimum and maximum thresholds (i.e., preset mode)).

Regarding claim 29, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the driving mechanism comprises at least one gear operatively connected to the at least one motor (see at least [0038]; the wheel (i.e., gear) may be operatively connected to the servo motor (i.e., at least one motor)).

Regarding claim 30, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the driving mechanism comprises at least one column configured to convert rotation of the at least one motor to a linear displacement (see at least [0037]-[0038]; the guide rail (i.e., at least one column) convers the servo motor (i.e., at least one motor) rotation into linear displacement).

Regarding claim 31, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the base comprises a clamp for clamping the desk (see at least [0038]; the base may be fixed to a desk or wall).
Han does not explicitly teach a clamp for fixing the base to a desk. However, one of ordinary skill in the art, before the time of filing would have recognized a clamp as an obvious form of fixing the base to a desk, as disclosed by Han; see Han at least at [0038]. Additionally, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try a clamp as a means of fixing the base to a desk. 

Regarding claim 35, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses an information display system comprising: 
the monitor mounting device of Claim 16; and 
a monitor comprising a front side and a rear side, wherein the mount is fixed to the rear side of the monitor for integrating the monitor to the arm (see at least Fig. 3, [0016], and [0038]; the base, which supports the display panel (i.e., monitor) is attached to the rear side of the display panel (i.e., monitor) which results in integrating the monitor with the arm).

Claims 16, 23-25, 27-31, and 35 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2018/0232046 (hereinafter “Han”) as evidenced by NPL Document “TV Monitor Viewing Distance Calculator” (hereinafter, “Calculator”).

Regarding claim 17, Han  renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the at least one controller is configured to control the driving module for adjusting one or more of the vertical location and the horizontal location further using a size of the monitor to be fixed to the mount (see at least [0010]; the distance between the user and monitor is adjusted when it falls out of a predetermined threshold).
Han does not explicitly teach that the size of the monitor is used to develop those thresholds. However, it would have been obvious to one of ordinary skill in the art, before the time of filing to use the size of the monitor in calculations to define the predetermined thresholds as evidenced at least by Viewing Distance Calculator; see Calculator at whole document generally. 

Claims 18-19 and 34 are rejected under 35 U.S.C. 103 as being obvious in view of U.S. Pub. No. 2018/0232046 (hereinafter “Han”), as applied to independent claim 16 above, in view of U.S. Pub. No. 2016/0161943 (hereinafter, “Wikander”).

Regarding claim 18, Han discloses all of the limitations of claim 16. However, Han does not explicitly teach wherein the at least one controller is further configured to control the driving module for adjusting a tilting of the monitor such that the monitor's information display surface faces downward.
Wikander, in the same field of endeavor, teaches wherein the at least one controller is further configured to control the driving module for adjusting a tilting of the monitor such that the monitor's information display surface faces downward (see at least Fig. 5 and [0044]; the driving module may tilt the monitor such that the display surface faces downward).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the discloser of Han with the teachings of Wikander in order to provide additional flexibility for improving the user experience; see Wikander generally.

Regarding claim 19, the Han and Wikander combination renders obvious all of the limitations of claim 18. Additionally, Wikander, in the same field of endeavor, teaches wherein the at least one controller is configured to control the driving module for adjusting the monitor's tilting in view of the at least one of the vertical location and the horizontal location of the monitor that is being adjusted (see at least Fig. 5 and [0044]; the driving module may tilt the monitor such that the display surface faces downward). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the discloser of Han with the teachings of Wikander in order to provide additional flexibility for improving the user experience; see Wikander generally.

Regarding claim 34, Han renders obvious all of the limitations of claim 16. However, Han does not explicitly teach wherein the at least one sensor comprises a time-of-flight sensor.
Wikander, in the same field of endeavor, teaches wherein the at least one sensor comprises a time-of-flight sensor (see at least [0015]; the sensor may be a time-of-flight sensor). 
One of ordinary skill in the art, before the time of filing, would have recognized a time-of-flight sensor as an obvious variant to the distance sensor disclosed in Han. Alternatively, a time-of-flight sensor was one of a finite number of types of sensors used to gather the necessary information, and it would have been obvious to try, before the time of filing, the time of flight sensor for the method as disclosed by Han. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being obvious in view of U.S. Pub. No. 2018/0232046 (hereinafter “Han”) , as applied to independent claim 16 above, in view of NPL Document “Workstream by Monoprice Adjustable Gas Spring Desk Mount for 15-34in Monitors, Silver” (hereinafter, “Monoprice”).

Regarding claim 20, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the at least one controller is configured to control the driving module (see at least [0017]). 
However, Han does not explicitly teach controlling the driving module…simultaneously adjusting the horizontal location and the vertical location of the monitor.
Monoprice, in the same field of endeavor, teaches …simultaneously adjusting the horizontal location and the vertical location of the monitor (see at least the description; the joints may move simultaneously to allow for a smooth movement in any direction during adjustment). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Han with the teachings of Monoprice in order to provide additional flexibility on moving the monitors in the ideal location for user enjoyment by adding additional joints for fluid motion in all directions; see at least Monoprice at the description of the product. 

Regarding claim 21, Han renders obvious all of the limitations of claim 16. Additionally, Han discloses wherein the at least one controller is configured to control the driving module (see at least [0017]).
However, Han does not explicitly teach controlling the driving module …wherein the controller is configured to control the driving module to adjust both the horizontal location and the vertical location such that the horizontal location and the vertical location are adjusted concurrently rather than consecutively.
Monoprice, in the same field of endeavor, teaches wherein the controller is configured to control the driving module to adjust both the horizontal location and the vertical location such that the horizontal location and the vertical location are adjusted concurrently rather than consecutively (see at least the description; the joints may move simultaneously to allow for a smooth movement in any direction during adjustment). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Han with the teachings of Monoprice in order to provide additional flexibility on moving the monitors in the ideal location for user enjoyment by adding additional joints for fluid motion in all directions; see at least Monoprice at the description of the product. 

Regarding claim 22, Han renders obvious all of the limitations of claim 16. However, Han does not explicitly teach wherein the arm comprises a first arm portion and a second arm portion, wherein the first arm portion is generally vertical and integral to the base, wherein the second arm portion extends from the first arm portion and is slanted relative to the first arm portion.
Monoprice, in the same field of endeavor, teaches wherein the arm comprises a first arm portion and a second arm portion, wherein the first arm portion is generally vertical and integral to the base, wherein the second arm portion extends from the first arm portion and is slanted relative to the first arm portion (see at least the image; the first arm extends vertically, and the second arm portion extends from the first arm portion slanted relative to the first arm portion). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Han with the teachings of Monoprice in order to provide additional flexibility on moving the monitors in the ideal location for user enjoyment by adding additional joints for fluid motion in all directions; see at least Monoprice at the description of the product. 

Claim 26 is rejected under 35 U.S.C. 103 as being obvious in view of U.S. Pub. No. 2018/0232046 (hereinafter “Han”) , as applied to independent claim 16 above, in view of NPL Document “Cervical and shoulder postural assessment of adolescents between 15 and 17 years old and association with upper quadrant pain” (hereinafter, “Ruivo”).

Regarding claim 26, Han renders obvious all of the limitations of claim 16. However, Han does not explicitly teach wherein the at least one controller is configured to determine the posture of the person based on an angle between a first line connecting the face and the neck and a second line connecting the neck and the torso.
Ruivo, in the same field of endeavor, teaches wherein the at least one controller is configured to determine the posture of the person based on an angle between a first line connecting the face and the neck and a second line connecting the neck and the torso (see at least Fig. 1; the posture is determined at least based on a line connecting the neck and torso and a line connecting the neck and head).
One of ordinary skill in the art, before the time of filing, would have recognized that the posture determination method of Ruivo would have been an obvious means of determining the posture for the system described in Han. Alternatively/additionally, it would have been obvious to try the method of determining posture as defined by Ruivo for the means of determining posture as disclosed in Han, because there were, at the time of filing, a limited number of ways for determining posture known in the art. 

Claims 32-33 are rejected under 35 U.S.C. 103 as being obvious in view of U.S. Pub. No. 2018/0232046 (hereinafter “Han”), as applied to independent claim 16 above, in view of NPL Video “Pivo-Get Insanely Creative GIFs, Photos & Videos” (hereinafter, “Indiegogo”).

Regarding claim 32, Han renders obvious all of the limitations of claim 16. However, Han does not explicitly teach wherein the at least one sensor is disposed at the arm at a level below the monitor.
Indiegogo, in the same field of endeavor, teaches wherein the at least one sensor is disposed at the arm at a level below the monitor (see at least the video generally; the sensor is part of the mounting apparatus which is below the, for example, phone, which is considered a monitor or, at least, an equivalent thereof). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Han with the teachings of Indiegogo in order to provide a more stable and consistent view point for recognizing the posture of the person/user; see Indiegogo at the video generally.

Regarding claim 33, Han renders obvious all of the limitations of claim 16. However, Han does not explicitly teach wherein the at least one sensor is provided for placing on a surface of the arm.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2015/0042556 which relates to rotating a monitor screen based on the posture of a user’s face. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663